UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIUS DONNELL FREEMAN,

                Defendant - Appellant.



                               No. 15-4330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINCY JOSEPH, a/k/a Joseph Wincey,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:13-cr-00080-RLV-DSC-1; 5:13-cr-00080-RLV-DSC-
2)


Submitted:   August 23, 2016                 Decided:   February 24, 2017


Before KING, DUNCAN, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


C. Melissa Owen, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte, North
Carolina; Brian M. Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
Carolina, for Appellants. Jill Westmoreland Rose, United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Darius      Donnell       Freeman     and     Wincy       Joseph     appeal      their

convictions for armed bank robbery, in violation of 18 U.S.C.

§§ 2113(a),       (d),    2     (2012)     (Count    1),        and   using,      carrying,

brandishing, and possessing a firearm during, in relation to, and

in furtherance of a crime of violence (bank robbery), in violation

of 18 U.S.C. §§ 924(c), 2 (2012) (Count 2).                      Freeman also appeals

his   convictions         for      two    additional      counts:        carjacking,      in

violation    of     18    U.S.C.     § 2119      (2012)     (Count     3),     and    using,

carrying,      brandishing,         and    possessing       a    firearm      during,     in

relation     to,    and       in    furtherance      of     a     crime      of    violence

(carjacking), in violation of 18 U.S.C. § 924(c) (Count 4).                             They

argue: (1) the district court erred in denying Freeman’s motion to

suppress; (2) Freeman’s and Joseph’s § 924(c) convictions based on

bank robbery must be vacated because bank robbery is not a crime

of violence; (3) the district court plainly erred in providing

jury instructions that defined bank robbery as a crime of violence;

(4) Freeman’s second § 924(c) conviction must be vacated because

carjacking is not a crime of violence; and (5) the district court

plainly     erred    in       providing     jury     instructions         that       defined

carjacking as a crime of violence.                 We affirm.

      As to the first claim, when reviewing a district court’s

ruling on a motion to suppress, we review factual findings for

clear error and legal determinations de novo, construing the

                                             3
evidence in the light most favorable to the prevailing party.

United States v. Lull, 824 F.3d 109, 114-15 (4th Cir. 2016).

      “[T]he      reliability      of    relevant       testimony      typically     falls

within the province of the jury to determine.”                             Perry v. New

Hampshire,     132    S.     Ct.    716,     720      (2012).         Accordingly,       the

Constitution protects a defendant from a conviction based on

evidence     of     questionable         reliability          not     by   automatically

excluding such evidence, “but by affording the defendant means to

persuade   the     jury    that    the     evidence       should      be   discounted     as

unworthy of credit.”         Id. at 723.         Due process is implicated only

when the “evidence is so extremely unfair that its admission

violates   fundamental        conceptions          of   justice.”          Id.   (internal

quotation marks omitted).                “When no improper law enforcement

activity is involved,” the reliability of such evidence can be

proven through normal trial procedures, such as vigorous cross-

examination,       special    jury      instructions          where   needed,      and   the

requirement that guilt be proven beyond a reasonable doubt.                              Id.

at 721.

      Here, Freeman contends that the photographic lineup in which

the   victim      identified       Freeman       as     the    carjacker     was    unduly

suggestive and the identification should have been suppressed.                            He

bases this claim on his assertion that the victim had been informed

by police beforehand that her car was linked to a bank robbery and

she had previously been shown photographs of the bank robbery.                            In

                                             4
particular, Freeman argues that the district court clearly erred

in finding that the police did not show the victim any bank robbery

photographs before conducting the photo lineup.

      We perceive no clear error.            During the suppression hearing,

the victim testified that she did not see photographs of the bank

robbery until after the photo lineup.                   But a few days before the

photo lineup, a detective who had spoken with the victim on the

telephone sent an email to another detective saying that “[the

victim] states that she has viewed the bank robbery pictures and

is 100% positive [one of the robbers] is the one that carjacked

her.”    (J.A. 217).    Freeman argues that the victim’s testimony is

contradicted by the email.        But even allowing this point, there is

no evidence that police showed the victim the robbery pictures.

These photos had been displayed by local news media, and all four

of the police officers who testified at the suppression hearing

swore that they did not show the victim any bank robbery pictures

before the photo lineup. Therefore, we conclude the district court

did   not   clearly    err   in   finding         the    identification   was   not

impermissibly tainted, and did not err in denying Freeman’s motion

to suppress.

      Turning   to     the   questions       of    whether     bank   robbery   and

carjacking are crimes of violence, because the Appellants did not

raise these issues in the district court, our review is for plain

error.   See United States v. McNeal, 818 F.3d 141, 148 (4th Cir.),

                                         5
cert. denied, 137 S. Ct. 164 (2016), and cert. denied sub nom.

Stoddard v. United States, 137 S. Ct. 164 (2016).                To prevail on

plain-error review, “a defendant must show (1) that an error was

made; (2) that the error was plain; and (3) that the error affected

his substantial rights.”        Id. (internal quotation marks omitted).

Even if those three prongs are satisfied, we may exercise our

discretion to correct a plain error “only when necessary to prevent

a miscarriage of justice or to ensure the fairness, integrity or

public   reputation      of   judicial       proceedings.”       Id.   (internal

quotation marks omitted).

     We have held that bank robbery is a crime of violence under

the force clause of § 924(c)(3)(A).                 McNeal, 818 F.3d at 153.

McNeal directly forecloses the Appellants’ argument that bank

robbery is not a crime of violence for purposes of their § 924(c)

convictions and their claim of an erroneous jury instruction, and

these claims therefore entitle them to no relief.

     Finally, we recently held that carjacking is a crime of

violence   under   the    force    clause      of   § 924(c)(3)(A).      United

States v. Evans, ___ F.3d ___, ___, No. 16-4094, 2017 WL 444747,

at *1 (4th Cir. Feb. 2, 2017).               Thus, Freeman’s argument that

carjacking is not a crime of violence for purposes of his second

§ 924(c)   conviction     and     his   challenge     to   the   relevant   jury

instructions fail under Evans.



                                         6
      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    7